Citation Nr: 1021019	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to June 
1962.  The Veteran died in March 1978, and the Appellant is 
his surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was previously remanded by the Board in February 
2008 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Appellant in developing evidence pertinent to her claim 
service connection for cause of the Veteran's death.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).

The Appellant is claiming entitlement to service connection 
for cause of the Veteran's death.  At the time of death, the 
Veteran had not established service connection for any 
disabilities.

The Certificate of Death shows that the Veteran died on March 
[redacted], 1978, at the age of 46.  The immediate cause of the 
Veteran's death was listed as suicide with other significant 
conditions including chronic depression, which contributed to 
but was not related to the cause of death.  An autopsy was 
performed.  However, the autopsy report has not been 
associated with the claims folder.  Therefore, a remand is 
warranted for the RO undertake reasonable efforts to obtain 
the autopsy report.

Also, the Appellant asserts that the Veteran contracted 
malaria in service, for which he was hospitalized in Okinawa, 
which led to subsequent depression, anxiety and suicidal 
behavior in the years after his malaria had resolved which 
ultimately caused his death.  She reported that the Veteran 
consulted doctors for the depression and anxiety from the 
early 1970's until his death.  In her VA-Form 9, the 
Appellant contended that numerous historical and medical 
evidence indicate that malaria's high fevers caused permanent 
brain damage, resulting in such disabilities as malarial 
brain damage and post malarial neurological syndrome which 
lead to chronic depression, anxiety and suicidal behavior, 
among other things.

The service treatment records reveal that upon entry into 
active service, the medical examination report reflects that 
the Veteran's psychiatric evaluation was abnormal; and in the 
summary of defects and diagnoses, it was noted that that the 
Veteran had been treated for anxiety neurosis at the ages of 
18 to 19 with no further difficulty noted and that this was 
not considered disabling.  The service treatment records also 
reflect that the Veteran was hospitalized in May 1961 for 
malaria.  In a May 1962 report of medical history, the 
Veteran reported having been treated for malaria in 1960 in 
Okinawa and the Army medical provider elaborated upon this 
statement, finding that there was no evidence of chronic 
malaria since his hospitalization in 1961.  In the May 1962 
separation examination report, a clinical evaluation revealed 
normal psychiatric and neurological examinations with no 
findings of malaria.  

As the evidence of record reflects medical evidence of the 
Veteran's death as the result of suicide with other 
significant conditions including chronic depression, which 
contributed to but was not related to the cause of death, 
evidence that the Veteran's was treated for malaria in May 
1961 during his active service, and lay statements from the 
Appellant that historical and medical evidence indicates 
malaria's high fevers caused permanent brain damage, 
resulting in disabilities such as malarial brain damage and 
post malarial neurological syndrome and leading to chronic 
depression, anxiety and suicidal behavior, the Board finds 
that a medical opinion is necessary to determine whether the 
Veteran's death as a result of suicide is related to the 
malaria noted in service.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).  see also Waters v. 
Shinseki, 601 F.3d 1274, 1276 (2010) (citing 38 U.S.C. 
§5103A(d)(1) in finding that an examination or opinion is 
necessary if all information and lay or medical evidence 
contains competent evidence of a current disability or 
persistent or recurrent symptoms of disability, indicates 
that the disability or symptoms may be associated with active 
service but does not contain sufficient medical evidence to 
make a decision on the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to prepare 
a written document asking that the 
Appellant and/or her representative 
submit a complete copy of the Veteran's 
autopsy report.  If the Appellant does 
not have a copy of the Veteran's 
autopsy report in her possession for 
submission, the RO/AMC should ask the 
Appellant and her representative to 
provide an authorization for the 
release of information to obtain the 
autopsy report from the Connecticut 
State Department of Health and the 
State of Connecticut, Office of the 
Medical Examiner for the Assistant 
Medical Examiner who provided the 
autopsy report, Dr. W.H.C.  The 
Appellant and her representative should 
also be advised that she may submit 
medical evidence showing that the 
Veteran during his lifetime developed 
residuals of malaria, to include any 
neurological and/or psychiatric 
conditions; and that she may submit a 
medical statement from a physician 
(preferably one who has had an 
opportunity to review the Veteran's 
claims folder), or any other source of 
medical evidence or information that 
she may have in her possession, that 
addresses a causal link between the 
Veteran's in-service malaria, including 
any chronic residuals resulting 
therefrom, and his death.

If a negative response is received, 
this should be included in the claims 
folder.  

2.  After the above has been completed, 
to the extent possible, and all 
available records and/or responses from 
each contacted individual and/or entity 
have been associated with the claims 
folder, the RO/AMC should then forward 
the Veteran's entire claims folder, 
including the service treatment 
records, the death certificate and the 
Veteran's autopsy report (if 
available), to a medical professional 
specializing in infectious disease for 
the purpose of obtaining a medical 
opinion respect to the following 
question:

Based on a review of the entire claims 
folder, what is the likelihood (more 
likely, less likely, at least as likely 
as not) that the malaria infection that 
the Veteran contracted in service 
contributed to cause his death, by 
producing a neurological syndrome 
and/or a psychiatric disorder, 
including chronic depression, that led 
to the Veteran taking his own life?

Please note that the term "as likely 
as not" does not mean within the realm 
of possibility.  Rather, it means that 
the weight of the evidence both for and 
against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  "More likely" and 
"as likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  Please 
answer the question posed with the use 
of "as likely", "more likely", or 
"less likely" language.

A complete rationale should be given 
for all opinions expressed.  In this 
regard, a discussion of the facts and 
medical principles involved will be 
considerable assistance to the Board.

3.  After completion of the above 
requested development, the RO/AMC 
should readjudicate the claim of 
entitlement to service connection for 
the cause of the Veteran's death.  If 
the benefit sought on appeal remains 
denied, the Appellant and her 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




 Department of Veterans Affairs


